Citation Nr: 0603974	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for dizzy spells.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 2005, the veteran testified at a video hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's bilateral high frequency sensorineural 
hearing loss was not caused or aggravated by his active 
military service from October 1966 to September 1967.  

3.  The veteran's tinnitus was not caused or aggravated by 
his active military service from October 1966 to September 
1967.  

4.  The veteran's dizzy spells were not caused or aggravated 
by his active military service from October 1966 to September 
1967.  




CONCLUSIONS OF LAW

1.  Service connection for bilateral high frequency 
sensorineural hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

3.  Service connection for dizzy spells is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

1.  Bilateral high frequency sensorineural hearing loss

A May 2003 VA audiology examination interpreted the veteran's 
pre-induction audio examination as suggestive of "borderline 
normal high frequency hearing loss bilaterally" prior to 
active military service.  The May 2003 VA audiology 
examination diagnosed the veteran with mild to moderately 
severe bilateral high frequency sensorineural hearing loss.  
Thus, there is competent evidence that the veteran has a 
current bilateral hearing loss disability.  

However, there is no evidence that the veteran's hearing loss 
disability was incurred in or aggravated by his military 
service.  His service medical records (SMRs) are negative for 
any diagnosis of or reference to a hearing loss disability.  
The Board must find that the service medical records provide 
evidence against this claim.  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim 
because they do not link the veteran's hearing loss 
disability to an event that occurred in service.  The May 
2003 VA audiology examiner opined that the veteran's military 
noise exposure was not a contributing factor to his hearing 
loss.  Such an examination is found to be entitled to great 
probative weight and provides evidence against this claim.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

As the Board finds no competent post-service medical evidence 
linking the veteran's current disability to service, and the 
fact that both service and post-service medical records 
provide evidence against this claim by indicating that the 
veteran's hearing loss disability existed prior to service 
and was not aggravated by the veteran's service, the 
preponderance of the evidence is against service connection 
for a bilateral hearing loss disability.  38 U.S.C.A. 
§ 5107(b).  

2.  Tinnitus

At the May 2003 VA audiological examination, the veteran 
reported having bilateral tinnitus since approximately 1960, 
when he suffered a head injury.  He reported that the 
tinnitus occurred two to three times per month.  The veteran 
stated that he did not believe his tinnitus to be a 
significant problem.  Based on this statement, there is 
competent evidence that the veteran has a current tinnitus 
disability.  

However, as above, there is no evidence that the tinnitus was 
incurred in or aggravated by his military service.  His SMRs 
are negative for any diagnosis of or reference to tinnitus.  
The Board must find that the service medical records provide 
evidence against this claim.  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim 
because they do not link the veteran's tinnitus to an event 
that occurred in service or provide an opinion that his 
tinnitus was aggravated by noise exposure during service.  

There is no probative medical evidence linking the veteran's 
current tinnitus to his active military service.  As the 
Board finds no probative evidence of the incurrence or 
aggravation of tinnitus in service, the preponderance of the 
evidence is against service connection for tinnitus.  
38 U.S.C.A. § 5107(b).  

3.  Dizzy spells

Private medical records indicate that veteran fractured his 
skull in 1962, when he was hit on the head with a 2 by 6 at 
the lumberyard where he worked.  In 1965, he suffered a 
concussion and was taken to a hospital for treatment.  Both 
of these events occurred prior to his military service.  The 
veteran noted that he had experienced dizzy spells on his 
report of medical history at his pre-induction examination, 
providing evidence against this claim.  

While serving in the military, the veteran sought medical 
treatment for dizzy spells and headaches several times.  He 
was diagnosed with an anxiety condition.  Eventually, as a 
result of his anxiety condition, he was discharged from 
service.  

A July 2003 VA brain and spinal examination noted that the 
veteran reported a history of dizzy spells prior to entering 
active military service.  The veteran reported that the dizzy 
spells were initially frequent, but in recent years (well 
after service), they were getting less severe and less 
frequent.  So long as he does not stoop or squat for a long 
period of time, the veteran reported that the dizzy spells do 
not affect his daily activity a great deal.  Thus, there is 
competent evidence that the veteran has a current disability 
from his dizzy spells, and that the dizzy spells existed 
prior to service, providing more evidence against this claim.  

In this case, there is no evidence that the dizzy spells were 
aggravated by his military service.  At the veteran's July 
2003 VA brain and spinal examination, the examiner stated 
that it is unlikely that his dizzy spells are related to his 
military service.  He also did not think that the dizzy 
spells were due to anxiety reactions; he thought it more 
likely that it was position-related and due to dysfunction of 
the autonomic system.  The veteran stated that his dizzy 
spells have actually improved in recent years.  Such an 
examination is found to be entitled to great probative weight 
and provides evidence against this claim as it indicates a 
condition with no relationship to service.  As the Board 
finds no probative evidence of the incurrence or aggravation 
of dizzy spells in service, the preponderance of the evidence 
is against service connection for dizzy spells.  38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2003, as well as information provided in 
the August 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the August 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
February 2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the February 2003 VCAA 
notice and the August 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA examinations, and 
relevant private medical records.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

  
ORDER

Service connection for bilateral high frequency sensorineural 
hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for dizzy spells is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


